In a family offense proceeding pursuant to Family Court Act article 8, Robert Slowey appeals from an order of protection of the Family Court, Suffolk County (Lynaugh, J.), dated September 8, 2004, which, upon a finding made after a hearing that he had committed acts which would constitute the offense of harassment in the second degree, inter alia, directed him to stay away from petitioner’s home and place of,employment until September 8, 2006. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]) in which he moves to be relieved as assigned counsel.
Ordered that the order of protection is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, supra; Lara v Vasquez, 103 AD2d 681 [1984]; cf. Matter of Kotzker v Bonafilia, 284 AD2d 535 [2001]). Florio, J.P., Krausman, Lifson and Lunn, JJ, concur.